EXHIBIT 10.13 ESP RESOURCES, INC. 1255 Lions Club Road Scott, LA70583 November 18, 2010 Lincoln Park Capital Fund, LLC 440 North Wells, Suite 620 Chicago, IL 60654 Attention:Josh Scheinfeld/Jonathan Cope Re: Purchase Agreement/Amendment Gentlemen: This letter agreement (the “Agreement”) documents our understanding regarding amending that certain Purchase Agreement dated September 16, 2010 (the “Purchase Agreement”) between Lincoln Park Capital Fund, LLC and ESP Resources, Inc. (the “Company”).This Agreement hereby amends the Purchase Agreement by deleting the following from Section 11(a) of the Purchase Agreement: “By the Investor any time an Event of Default exists without any liability or payment to the Company.However, if” The deleted portion above shall be replaced by: “If” All other terms and conditions of the Purchase Agreement shall remain in full force and effect.Please sign below acknowledging your acceptance to this Agreement. Sincerely yours, /s/ David Dugas David Dugas President Acknowledged and agreed to as of the date written above: LINCOLN PARK CAPITAL FUND, LLC BY:LINCOLN PARK CAPITAL, LLC BY:Rockledge Capital Corporation /s/ Josh Scheinfeld Josh Scheinfeld President
